Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on November 5, 2019, which paper has been placed of record in the file.
2.           Claims 1-13 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on May 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Interpretation
4.         The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation logistics module”, “an operation deviation module”, “the coach module”, and “an operation coach module”, recited in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
6.         The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.        Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Claim 1 recites the phrase “any such” (“any such deviation”, “any such update”, “any such updated”) which renders the claims vague and indefinite. For the following prior art rejection, the phrase “any such” will be interpreted as “the” or “a”.
            Claim 1 recites “the coach module” (“notify the coach module of any such deviation”) which is lack of antecedent basis.



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




  Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.     Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupp  et al. (hereinafter Rupp, US 2016/0071223).
            Regarding to claim 1, Rupp discloses a system for performing an agricultural operation according to a logistic plan comprising a number of tasks, said system comprising:
           a plurality of equipment items for performing tasks of the plan, at least one of said equipment items provided with a sensor for measuring at least one parameter which indicates a level of completeness of a task (figure 1 and para [0070], Farming equipment (e.g., farm equipment) includes any machinery, apparatus, and/or tool associated with agriculture. For example, the farming equipment may include one or more of a tractor, a seed planter, a fertilizer dispenser (e.g., fertilizing equipment), a soil tiller, watering equipment, a combine, and a harvesting mechanism (e.g., harvesting equipment); para [0073], the user device 1-1A traverses at least a portion of the geographic region 1 and captures sensor data as the captured data when the embedded control electronics for the farm tractor includes the user device 1-1A; para [0194], When updating the allocation of the at least one task of the plurality of tasks, the application unit 16 updates the allocation of the at least one task of the plurality of tasks by one or more of reallocating an unexecuted task of the plurality of tasks from one piece of farming equipment to another piece of farming equipment of the fleet of farming equipment, reallocating a partially completed task of the plurality of tasks from the one piece of farming equipment to the other piece of farming equipment of the fleet of farming equipment; para [0232], While executing the agricultural prescription, the method continues at step 262 where the processing module interprets sensor data and planter status to generate error data associated with planting crops. The interpreting includes determining a level of crop planting based on the planter status and the sensor data, and determining a difference between the level of crop planting and a desired level of crop planting from the agricultural prescription as the error data); 
            at least one thin client for displaying plan data to a user (figure 1 and para [0071], The user device 14, the application unit 16, and the storage unit 36, may be implemented in a variety of ways. For example, a first user device includes a computing unit, which includes the application unit 16); 
            an operation logistics module configured to (figure 1 and para [0071], The user device 14, the application unit 16, and the storage unit 36, may be implemented in a variety of ways. For example, a first user device includes a computing unit, which includes the application unit 16) –
Having obtained the data from geographic region 1, the storage unit 36 generates data records based on the data from geographic region 1. Having generated the data records, the storage unit 36 facilitates storage of the data records in at least one of a local memory associated with the storage unit, the application unit, one or more user devices, another storage unit, and in a storage system),
           communicate logistic plan data to the at least one thin client and at least one of the equipment items or a user thereof, and determine the amount of the plan that has been completed (para [0076],  The wireless communication network 2 sends the captured data, via the network 24, to the storage unit 36. Alternatively, the user device 2-1C sends, using the wireless communication signals 42, the captured data to the wireless communication network 1 where the wireless communication network 1 sends the captured data, via the network 24, to the storage unit 36. In a similar fashion, a user device 2-2A captures further data within the geographic region 2, and sends the captured further data, via one or more of the user device 2-2C, the wireless communication network 2, and the network 24, to the storage unit 36);
           a wireless network for communication of logistic plan data from the operation logistics module to the at least one thin client and at least one of the equipment items or a user thereof (para [0074], The wireless communication network 1 receives the wireless communication signals 42 from the user device 1-1C and decodes the wireless communication signals 42 to reproduce the data. Having reproduced the data, the wireless communication network 1 sends a data message 44, via the network 24, to the storage unit 36, where the data message 44 includes the reproduced data); and
Each sensor includes capabilities for sensing one or more of a magnetic field (e.g., a compass), motion (e.g., an accelerometer), temperature, pressure, altitude, humidity, moisture, an image, visible light, infrared light, an electromagnetic field, ultrasonic sound, weight, density, a chemical type, fluid flow volume, execution of a step of the agricultural lifecycle, a stream of images (e.g., capture video), biometrics, proximity, capacitance, gases, radiation, pathogens, light levels, bio hazards, DNA, wind speed, wind direction, and characteristics of an object to support object detection and/or object identification); 
           an operation deviation module configured to receive the logistic plan from the operation logistics module and measurements from the feedback loop and determine if there has been a deviation from the logistic plan and notify the coach module of any such deviation (para [0192], In a third updating approach, the application unit 16 interprets the task execution data to detect one or more of: unfavorable combine waste (e.g., not harvesting an optimal level of corn), unfavorable planting errors (e.g., not planning on of seeds in a particular geographic sub-region), and unfavorable application data (e.g., dispensing of an applicant such as liquid fertilizer). When the one or more of: unfavorable combine waste, unfavorable planting errors, and unfavorable application data is detected, the application unit 16 determines whether to update the agricultural prescription, the plurality of tasks, or the allocation of at least one task of the plurality of tasks; para [0222], The method continues at step 218 where the processing module issues a settings alert that includes the settings template to a managing user device. For example, the processing module generates the settings alert to include one or more of the settings template and the difference of the unfavorable comparison); and
            an operation coach module (para [0100], The application processing module 34 of the user device 14 associated with the geographic region 1-1 receives a user input to invoke a request for an analysis and generation of an agricultural prescription 80) configured to -
            store a deviations catalogue and determine, by way of reference to the deviations catalogue, if any such deviation requires an update to the logistic plan (para [0378], Having obtained the harvest data records, the application unit 16 updates the harvest data records to correct locations of sensor data measurements based on one or more of the guidance 72 from user device 14 and the harvest data records for the at least two adjacent traversals to produce corrected harvest data records. For example, the application unit 16 determines a time and/or distance-based adjustment factor that accounts for delays within harvesting equipment associated with the harvest actuator set and/or sensors set between a time of ingestion of a crop for harvesting and measuring of a particular metric of the harvest data),
            perform any such update to the logistic plan (para [0189], Based on the task execution data, the computing device updates at least one of the agricultural prescription (prescription equivalent to claimed “logistic plan”), the plurality of tasks, and the allocation of at least one task of the plurality of tasks. The updating includes a plurality of updating approaches. In a first updating approach, the application unit 16 interprets the task execution data in accordance with expected performance of the agricultural prescription to produce an actual performance level and when the actual performance level is unfavorable, the application unit 16 determines whether to update the agricultural prescription, the plurality of tasks, or the allocation of at least one task of the plurality of tasks), and 
            send any such updated logistic plan to the operation logistics module (para [0137], For example, the application unit receives guidance 72 from the user device with regards to the geographic region 2-1 (e.g., an instruction to collect sensor data), obtains data records 2 that includes the sensor data sets for geographic region 2-1, generates the at least one of the new prescription and the updated prescription, and sends, via the network 24, the at least one of the new prescription and the updated prescription to the user device 14 and, via the wireless network 2 and the user device 2-1C, to the user device 2-1B for further execution of steps within the geographic region 2-1); 
            wherein the operation logistics module is further configured to store and use any such updated logistic plan as a replacement for any previous logistic plan (para [0168], The method continues at step 156 where the processing module sends the sensor data sets to a storage unit for storage and subsequent processing of the sensor data sets to produce at least one of an updated prescription and a new prescription).
             Regarding to claim 2, Rupp discloses the system as claimed in claim 1 wherein the operation logistics module, the deviation module and the coach module comprise one or more processing devices (para [0101], Having obtained the guidance 72, the data records 74, and/or the historical summaries 76, the application processing module 34 of the application unit 16 produces an analysis based on the data records 74 and/or the historical summaries 76. The application processing module 34 of the application unit 16 processes the analysis in accordance with the guidance 72 and/or the historical summaries 76 to produce an analysis summary 78).
             Regarding to claim 3, Rupp discloses the system as claimed in claim 1 wherein the deviations catalogue comprises a list of critical deviations which require an update to the logistic plan and a list of non-critical deviations which do not require an update to the logistic plan (para [0192], In a third updating approach, the application unit 16 interprets the task execution data to detect one or more of: unfavorable combine waste (e.g., not harvesting an optimal level of corn), unfavorable planting errors (e.g., not planning on of seeds in a particular geographic sub-region), and unfavorable application data (e.g., dispensing of an applicant such as liquid fertilizer). When the one or more of: unfavorable combine waste, unfavorable planting errors, and unfavorable application data is detected, the application unit 16 determines whether to update the agricultural prescription, the plurality of tasks, or the allocation of at least one task of the plurality of tasks).
             Regarding to claim 4, Rupp discloses the system as claimed in claim 1, wherein the coach module makes the determination by means of a logical step process and the deviations catalogue lists deviation attributes of deviations and where the logical step output for a deviation attribute is to discard the deviation and not update the logistic plan, move to a further logical step in relation to a further deviation attribute of the deviation, or trigger an update to the logistic plan (para [0182], Having updated the availability level of the resources, the application unit 16 re-assigns un-executed portions (e.g., unexecuted steps) of the agricultural prescription to produce updated prescriptions based on the updated availability level of the resources. For example, the application unit 16 re-partitions remaining steps based on the updated availability levels and sends the re-assigned remaining steps to the assigned resources. For instance, the application unit 16 moves steps associated with drive paths 2 and 3 from assignment with user device 1-1A over to user device 1-2A. Having produced the updated prescriptions, the application unit 16 sends the updated prescriptions to the user devices 1-1A and 1-2A for subsequent execution).
            Regarding to claim 5, Rupp discloses the system as claimed in claim 4 wherein the deviations catalogue at least lists deviation attributes according to one of a plurality of phases of the logistic plan (para [0211], When updating the allocation of at least one task of the plurality of tasks, the method continues at step 215 where the processing module updates the allocation of the at least one task of the plurality of tasks by one or more of reallocating an unexecuted task of the plurality of tasks from one piece of farming equipment to another piece of farming equipment of the fleet of farming equipment, reallocating a partially completed task of the plurality of tasks from the one piece of farming equipment to the other piece of farming equipment of the fleet of farming equipment, and allocating a new task to one of the fleet of farming equipment).
             Regarding to claim 6, Rupp discloses the system as claimed in claim 4 wherein the deviations catalogue at least lists deviation attributes according to one of a plurality of deviation types (para [0209], Alternatively, the method begins or continues at step 207 where the processing module interprets the task execution data to detect one or more of: unfavorable combine waste, unfavorable planting errors, and unfavorable application data. When the one or more of: unfavorable combine waste, unfavorable planting errors, and unfavorable application data is detected, the method continues at step 209 where the processing module determines whether to update the agricultural prescription, the plurality of tasks, or the allocation of at least one task of the plurality of tasks).
             Regarding to claim 7, Rupp discloses the system as claimed in claim 5 wherein the deviations catalogue at least lists deviation attributes according to whether a phase of the logistic plan is yet to begin or is underway (para [0182], Having updated the availability level of the resources, the application unit 16 re-assigns un-executed portions (e.g., unexecuted steps) of the agricultural prescription to produce updated prescriptions based on the updated availability level of the resources).
            Regarding to claim 8, Rupp discloses the system as claimed in claim 1 wherein the user of the at least one thin client is prompted to give a yes/no decision as to whether an updated logistic plan should replace a current logistic plan in the operation logistics module, following a determination by the harvest coach that the deviation requires an updated logistic plan and prepares said updated logistic plan (para [0209], Alternatively, the method begins or continues at step 207 where the processing module interprets the task execution data to detect one or more of: unfavorable combine waste, unfavorable planting errors, and unfavorable application data. When the one or more of: unfavorable combine waste, unfavorable planting errors, and unfavorable application data is detected, the method continues at step 209 where the processing module determines whether to update the agricultural prescription, the plurality of tasks, or the allocation of at least one task of the plurality of tasks).
            Regarding to claim 9, Rupp discloses the system as claimed in claim 1 wherein the agricultural operation is a harvesting operation (para [0081], For instance, the corn crop optimization prescription indicates which hybrid corn type to plant, when to plant, how to plant (e.g., including a density level of planting seeds), and a recommended procedure for harvesting).
            Regarding to claim 10, Rupp discloses the system as claimed in claim 1 wherein the equipment items comprise at least one of each of a harvesting item, a crop carting item, and a storage item (para [0364], In another example of operation of the optimizing of the crop harvesting yield, the application processing module 34 of the application unit 16 gathers a plurality of harvesting data (e.g., data records 1, 2) by a plurality of pieces of farm equipment (e.g., harvest apparatus sets 1 and 2) while harvesting a crop in a geographic area (e.g., geographic region 1), where the plurality of harvesting data includes harvesting data (e.g., harvest data 2) associated with a piece of farm equipment (e.g., harvest apparatus set 2) and the plurality of pieces of farm equipment includes the piece of farm equipment).
             Regarding to claim 11, Rupp discloses the system as claimed in claim 1 wherein the parameters indicating completeness of a task comprise at least one of a position of an equipment unit, an amount of grain in a harvesting item or a storage item, a header position, a grain intake or flow rate, and a speed of an equipment unit (para [0183], The agricultural prescription includes one or more of a planting plan, a tillage plan, a crop transportation plan, a speed plan, a fertilizing plan, a watering plan, a weeding plan, and a harvesting plan. The allocating the plurality of tasks includes the computing device obtaining capabilities of each piece of farm equipment of the fleet of farming equipment and affiliating a task of the plurality of tasks with a piece of farm equipment based on the capabilities of the piece of farm equipment).
Regarding to claim 12, Rupp discloses the system as claimed in claim 5, wherein the phases of the logistic plan include one or more of an open field phase, a headland phase, and a workrow phase (para [0210], When updating the agricultural prescription, the method continues at step 213 where the processing module updates the agricultural prescription by one or more of changing execution scheduling of one or more tasks of the plurality of tasks; adding, deleting, or modifying one or more planting steps; adding, deleting, or modifying one or more speed steps; adding, deleting, or modifying one or more fertilizing steps; adding, deleting, or modifying one or more watering steps; adding, deleting, or modifying one or more weeding steps; and adding, deleting, or modifying one or more harvesting step).
            Regarding to claim 13, Rupp discloses the system as claimed in claim 6, wherein the deviation types of the logistic plan include one or more of a variation of position of an equipment item from a position anticipated by the logistic plan, a variation of a speed of an equipment item from a speed anticipated by the logistic plan, a variation of an amount of grain in an equipment item from an amount anticipated by the logistic plan, a variation of a grain intake or flow rate from an intake or flow rate anticipated by the logistic plan, and a variation of timing of an equipment item use from a timing anticipated by the logistic plan (para [0276], Having identified the pending steps associated with the unfavorable weather, the application unit 16 modifies the agricultural prescription 1 regarding the pending steps to produce an updated agricultural prescription 1, where the update includes one or more of a change is speed, and updated right path to avoid the one or more geographic regions with the unfavorable weather data, and a suspension of one or more execution steps).


          
                                                            Conclusion
10.         Claims 1-13 are rejected.
11.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Foster et al. (US 2017/0192431) disclose a method for controlling one or more autonomous agricultural vehicles includes generating a number of mission plans for the one or more autonomous agricultural vehicles, determining a plan value for each of the number of mission plans, selecting a mission plan with the highest plan value, and executing the selected mission plan to control the one or more autonomous agricultural vehicles. 
            Cavender-Bares et al. (US 2015/0142250) disclose an autonomous vehicle platform and system for selectively performing an in-season management task in an agricultural field while self-navigating between rows of planted crops, the autonomous vehicle platform having a vehicle base with a width so dimensioned as to be insertable through the space between two rows of planted crops, the vehicle base having an in-season task management structure configured to perform various tasks, including selectively applying fertilizer, mapping growth zones and seeding cover crop within an agricultural field.
             Johnson (US 2016/0026940) disclose crop-harvesting plans automatically generated based on crop-harvesting information received from a variety of sources, such as a user, remote sensor, database, data feed and/or a social network.

             Kean (US 2019/0162552) discloses a work site monitoring system includes a communication component receiving image data representing at least one image of a work site captured by an imaging apparatus of an unmanned aerial device.

12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
March 24, 2021